                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

      Stacy Arthaniel Threatt,        )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               3:16-cv-00373-FDW
                                      )               3:06-cr-00417-FDW
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 18, 2020 Order.

                                               February 18, 2020
